DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on October 21, 2022 has been entered.
Claims 1, 3, 6, 11, 13 and 16 are pending and an action on the merits is as follows.	
Applicant's arguments with respect to claims have been considered and previously addressed in the Advisory Action sent October 25, 2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  This claim includes the limitation “the first controller monitors for the control instructions”.  This limitation should be changed to state “the controller monitors for the control instructions” for consistency.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. (US 2016/0295196 A1) in view of Nowel (US 8,256,581 B2) further in view of Payne et al. (US 4,56,765).
Claims 1 and 11: Finn et al. discloses an elevator system comprising an elevator entryway and a method of monitoring an elevator entryway in an elevator system, where the elevator entryway is shown in FIG. 3 to include a door (elevator door 24), an entryway frame surrounding the door, and an entryway landing at the door, as is recognized in the art.  A controller is operationally connected to the door for opening and closing the door to provide access to an elevator, as is recognized in the art.  A plurality of sensors including a first sensor (62) and a second sensor (62’) are shown in FIG. 2, where the sensors are disclosed as being different types of depth-sensors including LIDAR and RADAR, or combinations thereof (page 3 ¶ [0051]).  The sensors both monitor the entryway and transmit signals to keep the door open upon sensing motion into or out of the entryway and promptly close the door after all detected passengers have moved into or out of the entryway, and otherwise transmits instructions to close the first door (page 5 ¶ [0076]). A signal is also transmitted to open the first door for an approaching passenger when a corresponding elevator car is already present (page 4 ¶ [0064]).  Therefore when the sensors determine a passenger is approaching the door after transmitting an instruction to promptly close the first door, the sensors would transmit a signal to reopen the door, and otherwise transmit a signal to close the door.  The sensors provide continuous monitoring (page 4 ¶ [0065]) and therefore provides monitoring during opening or closing of the door.   During closing of the door by the controller then, the controller monitors for the signals from the plurality of sensors (page 5 ¶ [0076]).  Since the sensors are a LIDAR or RADAR sensor, the controller would monitor for the signals over a frequency applicable to LIDAR or RADAR, as is recognized in the art.  This reference fails to disclose the plurality of sensors to be in a unitary package, the first sensor to be a LIDAR sensor and the second sensor to be a RADAR sensor, and the plurality of sensors in the unitary package to be disposed in the entryway frame or the entryway landing near the entryway frame.  This reference further fails to disclose the signals transmitted by the plurality of sensors to be control instructions, and the controller to reopen the door upon receiving control instructions from the plurality of sensors which conflict with each other.
However Nowel teaches an elevator system and method of monitoring an elevator entryway in an elevator system, where a plurality of sensors are in a unitary package (single unit) as a person sensor (11) (column 3 lines 5-13), shown in Figure 2 to be disposed in an entryway frame.
Given the teachings of Nowel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system and method disclosed in Finn et al. with providing the plurality of sensors to be in a unitary package and the plurality of sensors in the unitary package to be disposed in the entryway frame.  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first sensor to be a LIDAR sensor and the second sensor to be a RADAR sensor, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is within the level of ordinary skill in the art. In re KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Doing so would reduce the number of elements/devices in a landing area, thereby providing a more aesthetically pleasing area, while allowing “for a redundant determination … which increases the reliability of the system” as taught in Nowel (column 3 lines 50-52).  These references fail to disclose the signals transmitted by the plurality of sensors to be control instructions, and the controller to reopen the door upon receiving control instructions from the plurality of sensors which conflict with each other.
However Payne et al. teaches an elevator system and method of monitoring an elevator entryway in an elevator system, where signals transmitted by a plurality of sensors are fed to differential amplifiers (2), then to a dynamic time delay unit (3) and a comparator (4), which generates a control instruction (output signal) to control an electromechanical means to interrupt a door closing upon receiving control instructions which conflict with each other (column 3 lines 21-42).  Therefore the control instructions controls a controller to reopen a door upon receiving control instructions which conflict with each other.
Given the teachings of Payne et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system and method disclosed in Finn et al. as modified by Nowel with providing the signals transmitted by the plurality of sensors to be control instructions, and the controller to reopen the door upon receiving control instructions from the plurality of sensors which conflict with each other.  Doing so would ensure safety of any potential passengers who may be entering or exiting an elevator car even if one of the sensors provides a false reading.
Claims 3 and 13: Finn et al. modified by Nowel and Payne et al. discloses an elevator system and method as stated above, where the instructions include closing the first door, as shown in Finn et al. (page 5 ¶ [0076]).
Claims 6 and 16: Finn et al. modified by Nowel and Payne et al. discloses an elevator system and method as stated above, where the first sensor is disclosed in Finn et al. to be capable of continuously monitoring the entryway (page 4 ¶ [0065]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        November 29, 2022